                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


JERMAINE A. HAMPTON,

                      Plaintiff,

               v.                                           Case No. 20-C-936

WAYNE BAUER,

                      Defendant.


                       ORDER DENYING MOTION FOR DEFAULT




       Plaintiff Germaine Hampton, a prisoner at Waupun Correctional Institution who has filed

a civil rights action against various prison officials, has filed two motions for default judgment

claiming that the defendants failed to timely respond to his complaint. The motions are denied.

       In the court’s Screening Order entered on August 5, 2020, the court directed the defendants

to file a responsive pleading within 60 days of their receipt of the order. Defendants filed their

answer on October 2, 2020, which falls within the 60-day period. Since the answers were timely

filed, Hampton’s motions for default judgment, Dkt. Nos. [16] and [18], must be denied.

       SO ORDERED at Green Bay, Wisconsin this 8th day of October, 2020.



                                                    s/ William C. Griesbach
                                                    William C. Griesbach
                                                    United States District Judge




         Case 2:20-cv-00936-WCG Filed 10/08/20 Page 1 of 1 Document 22
